DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 2/25/21 in which claims 1-25 are pending.

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
s 1, 3, 5, 13, 17, 19, 20, 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0149771 to Prasad et al.

a.	As per claim 1, Prasad et al teaches a computing apparatus, comprising: a hardware platform comprising a processor and a memory; and instructions encoded within the memory to instruct the processor (See paragraph [0055]) to: :receive from a network function virtualization (NFV) orchestrator a provisioning or configuration command for a legacy network appliance (See paragraph [0003 and 0051); translate the command to a format consumable by the legacy network appliance; and forward the command to the legacy network appliance (See paragraph [0025-0026])

b. 	As per claim 17, Prasad et al teaches one or more tangible, non-transitory computer-readable mediums having stored thereon instructions to: receive from a network function virtualization (NFV) the orchestrator a network function provisioning or configuration command for the legacy network appliance (See paragraph [0003 and 0051]); to translate the command to a format consumable by the legacy network appliance; and forward the command to the legacy network appliance (See paragraph [0025-0026]).

c. 	As per claim 24, Prasad et al teaches a computer-implemented method comprising  45Attorney Docket No.: Patent ApplicationP118181 Interworking of LegacyAppliances in Virtualizedreceiving from a network function virtualization (NFV) orchestrator a provisioning or configuration command for the legacy network appliance (See paragraph [0003 and 0051]); translating command to a format consumable by the legacy network appliance; and forwarding the command to the legacy network appliance (See paragraph [0025-0026]).

d. 	As per claims 3 and 19, Prasad et al teaches the claimed invention as described above.  Furthermore, Prasad et al teaches further comprising instructions to receive a message from the legacy network appliance, and within translate the message into a format consumable by the NFV orchestrator (See paragraph [0020, 0025-0026 and 0048]).  

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 2, 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0149771 to Prasad et al in view of U.S. Publication No. 2016/0329965 to Cook et al.

a. 	As per claims 2, 18 and 25, Prasad et al teaches the claimed invention as described above.  However, Prasad et al fails to teach wherein the NFV orchestrator is a management and orchestration (MANO)-compliant orchestrator.  
	Cook et al teaches wherein the orchestrator is a management and orchestration (MANO)-compliant orchestrator (See paragraph [0034 and 0061]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Cook et al in the claimed invention of Prasad et al in order to provide management and orchestration.

s 4 and 9  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0149771 to Prasad et al in view of U.S. Publication No. 2011/0265116 to Stern et al.

a. 	As per claim 4, Prasad et al teaches the claimed invention as described above.  However, Prasad et al fails to teach wherein the message is an internet protocol (IP) packet.42 Attorney Docket No.: Patent Application P118181 Interworking of LegacyAppliances in VirtualizedNetworks  
	Stern et al teaches wherein the message is an IP packet (See paragraph [0096 and 0109]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Stern et al in the claimed invention of Prasad et al in order to provide content delivery to users.

b. 	As per claim 9, Prasad et al teaches the claimed invention as described above.  However, Prasad et al fails to teach wherein the message is an SNMP format message.  
	Stern et al teaches wherein the message is an SNMP format message (See paragraph [0177]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Stern et al in the claimed invention of Prasad et al in order to provide content delivery to users.

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0149771 to Prasad et al in view of U.S. Publication No. 2017/0063628 to Rasanen.


Rasanen teaches wherein the message is an asynchronous transfer mode (ATM) or frame relay message. (See paragraph [0002]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Rasanen in the claimed invention of Prasad et al in order to provide multiple platform networks.  

9.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0149771 to Prasad et al in view of U.S.  Patent No. 6526442 to Stupek, Jr. et al.

a. 	As per claim 6, Prasad et al teaches the claimed invention as described above.  However, Prasad et al fails to teach fails to teach wherein the message is an alert, event, or telemetry message.  
	Stupek, Jr. et al teaches wherein the message is an alert, event, or telemetry message (col. 5, lines 12-39).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Stupek, Jr. et al in the claimed invention of Prasad et al in order to provide the appropriate conversion.


	Stupek et al teaches wherein the alert or event comprises a simple network management protocol (SNMP) trap (col. 5, lines 12-39).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Stupek, Jr. et al in the claimed invention of Prasad et al in order to provide the appropriate conversion.

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0149771 to Prasad et al in view of U.S.  Patent No. 6526442 to Stupek, Jr. et al as applied to claims 6-7 above, and further in view of U.S. Publication No. 2018/0123963 to Thubert et al.

a. 	As per claim 8, Prasad et al in view of Stupek, Jr. et al teaches the claimed invention as described above.  However, Prasad et al in view of Stupek, Jr et al fails to teach wherein the alert or event comprises an internet protocol flow information export (IPFIX).   
	Thubert et al teaches wherein the alert or event comprises an internet protocol flow information export IPFIX (See paragraph [0080]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Thubert et al in the claimed invention of Prasad et al in view of Stupek, Jr. et al in order to determine the traffic type node (See paragraph [0080]).

10-12, 15-16  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0149771 to Prasad et al in view of U.S. Publication No. 2017/0099182 to DeBolle et al.

a. 	As per claim 10, Prasad et al teaches the claimed invention as described above.  However, Prasad et al fails to teach wherein the message is a simple object access protocol (SOAP), extensible markup language (XML), or JavaScript object notation (JSON) message.  
	DeBolle et al teaches wherein the message is a simple object access protocol (SOAP), extensible markup language (XML), or JavaScript object notation (JSON) message (See paragraph [0041]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of DeBolle et al in the claimed invention of Prasad et al in order to gather configuration data.

b. 	As per claim 11, Prasad et al teaches the claimed invention as described above.  However, Prasad et al fails to teach wherein the message is a network configuration (NETCONF) message.  
	DeBolle et al teaches wherein the message is a network configuration (NETCONF) message (See paragraph [0041]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of DeBolle et al in the claimed invention of Prasad et al in order to gather configuration data.


	DeBolle et al teaches wherein the message is a command line interface (CLI) command (See paragraph [0041]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of DeBolle et al in the claimed invention of Prasad et al in order to gather configuration data.

d. 	As per claim 15, Prasad et al teaches the claimed invention as described above.  Furthermore, Pradad et al teaches wherein the instructions are to associate the legacy network appliance with the translation layer (See paragraph [0020 and 0048]).  

e. 	As per claim 16, Prasad et al teaches the claimed invention as described above.  Furthermore, Pradad et al teaches wherein the instructions are further configured to notify the  NFV orchestrator of the legacy network appliance (See paragraph [0020, 0025]).  

Claims 13, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0149771 to Prasad et al in view of U.S. Publication No. 2014/0164670 to Voorhees et al.



Voorhes et al teaches wherein the instructions are further to scan the network for the legacy network appliance; query the legacy network appliance for capability information or a messaging format; and 43 Attorney Docket No.: Patent Application P118181 Interworking of LegacyAppliances in VirtualizedNetworksbuild the translation layer based on the capability information or messaging format  (See paragraph [0035 and 0043]).  
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Voorhes et al in the claimed invention of Prasad et al in order to ensure a predictable level of performance across all SAS endpoints in large topologies.

f.	As per claim 22, Voorhes et al teaches the claimed invention as described above.  However, Voorhes et al teaches wherein the instruction are further to associate the legacy network appliance with the translation layer.
	Voorhes et al teaches the claimed invention as described above.  Furthermore, Voorhes et al teaches wherein the instruction are further to associate the legacy network appliance with the translation layer (See paragraph [0022]).  
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Voorhes et al in the claimed invention of Prasad et al in order to ensure a predictable level of performance across all SAS endpoints in large topologies


	Voorhes et al teaches wherein the instructions are is further configured to notify the NFV orchestrator of the legacy network appliance (See paragraph [0024]).  
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Voorhes et al in the claimed invention of Prasad et al in order to ensure a predictable level of performance across all SAS endpoints in large topologies

12.	Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0149771 to Prasad et al in view of U.S. Publication No. 2017/0099182 to DeBolle et al as applied to claim 12 above, and further in view of U.S. Publication No. 2008/0201468 to Titus.

a. 	As per claims 14 and 21, Prasad et al in view of DeBolle teaches the claimed invention as described above.  However, Prasad et al in view of DeBolle fails to teach wherein the capability information or messaging format comprises management information base (MIB) information.  
	Titus teaches wherein the capability or messaging format comprises MIB information (See paragraph [0024]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Titus in the claimed invention of Prasad et al in view of DeBolle in order to allow the extension of standard values.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444